

113 HR 2009 PCS: Keep the IRS Off Your Health Care Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 192113th CONGRESS1st SessionH. R. 2009IN THE SENATE OF THE UNITED STATESSeptember 9, 2013ReceivedSeptember 17, 2013Read the first timeSeptember 18, 2013Read the second time and placed on the calendarAN ACTTo prohibit the Secretary of the Treasury from enforcing the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010.1.Short titleThis Act may be cited as the Keep the IRS Off Your Health Care Act of 2013.2.FindingsCongress finds the following:(1)On May 10, 2013, the Internal Revenue Service admitted that it singled out advocacy groups, based on ideology, seeking tax-exempt status.(2)This action raises pertinent questions about the agency’s ability to implement and oversee Public Law 111–148 and Public Law 111–152.(3)This action could be an indication of future Internal Revenue Service abuses in relation to Public Law 111–148 and Public Law 111–152 given that it is their responsibility to enforce a key provision, the individual mandate.(4)Americans accept the principle that patients, families, and doctors should be making medical decisions, not the Federal Government.3.Prohibiting enforcement of PPACA and HCERAThe Secretary of the Treasury, or any delegate of the Secretary, shall not implement or enforce any provisions of or amendments made by Public Law 111–148 or 111–152.Passed the House of Representatives August 2, 2013.Karen L. Haas,ClerkSeptember 18, 2013Read the second time and placed on the calendar